Citation Nr: 1133367	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-05 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J Fussell

INTRODUCTION

The Veteran, who is the appellant, had active service from August 1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In May 2011 the Veteran and his wife testified before the undersigned Veterans Law Judge sitting at Atlanta, Georgia, (commonly called a travel Board hearing) and a transcript of that hearing is on file.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Loss of hearing was not shown during the Veteran's active military service or for many years thereafter, and he did not participate in combat in Korea. 

2.  The hearing loss first medically demonstrated more than 50 years after the Veteran's separation from service is not due to any incidents of service.  

3.  Tinnitus was not shown during the Veteran's active military service or for many years thereafter and is not due to any incidents of service.  



CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated during service nor may a sensorineural hearing loss be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2010).   

2.  Tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.385 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide (Type One, Type Two, and Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  VCAA notice is intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA notified the Veteran of the VCAA requirements by a letter dated in June 2007.  This letter informed the Veteran of the types of information and evidence not of record needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  It also notified him of the division of responsibility between the Veteran and VA for obtaining that evidence; specifically, that VA would obtain service records, VA records, and records from other Federal agencies, and that he could submit private medical records or authorize VA to obtain private medical records on his behalf.  VA provided the Veteran notice pertinent to the downstream disability rating and effective date elements of a claim for service connection, as required by Dingess.  

The June 2007 RO letter informed the Veteran that his service treatment records (STRs) may have been destroyed in a 1973 fire and he was informed of the types of evidence which could substitute for the STRs.  Subsequently, it was confirmed that his STRs were "fire related" and that the original STRs were moldy or brittle and the originals could not be mailed but that copies were mailed to VA.  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 

While there is the possibility that some of the Veteran's STRs may have been destroyed in a 1973 fire, photocopies of reports of examinations for service entrance in 1952 and service discharge in 1954 are on file, as are extensive records of treatment between those dates.  Also, on file is a photocopy of a report of a general medical examination during his subsequent service in the reserves in 1958.  Similarly, the RO has obtained photocopies of the Veteran's service personnel records which confirm that he served in February 1954 with "#5 Btry B 60th AAA AW Bn."  

No additional search for STRs or service personnel records has been made, e.g., searching for sick or morning reports, because the Veteran has never contended or alleged that he was seen or treated for either hearing loss or tinnitus.  In fact, at the hearing he denied ever having sought inservice treatment for complaints related to hearing loss or tinnitus.  In other words, even some of the STRs or service personnel records are not on file, their presence if found would, according to the Veteran's own statements and testimony, have no impact on the outcome of this case inasmuch as the STRs would not reflect complaints or treatment for hearing loss or tinnitus and any additional service personnel records would only confirm that he was in circumstances, already shown by the personnel records on file, in which he was exposed to loud noises.  

Also on file are private records in 2007 from the North Georgia Hearing Aid Specialists relating to the Veteran's current hearing loss.  Also, he has been afforded a VA examination to determine whether the claimed hearing loss is related to his military service.  

As there is no indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.

Background

The photocopies of service personnel records on file show that the Veteran's preservice civilian occupation was as an "edger man (saw mill)."  He had fed rough-edged boards into a multiple-bladed sawing machine to straighten their edges.  The service personnel records and the Veteran's DD 214 show that he was awarded the National Defense Service Medal and the Good Conduct Medal but he was not awarded the Korean Service Medal.  He also underwent "combat training."  

A photocopy of the report of the August 1952 examination for service entrance reflects that the Veteran's hearing of the whispered voice was 15/15 in each ear.  No audiometric testing was conducted.  An adjunct medical history questionnaire reflects no pertinent complaints or medical history.  

On file are photocopies of treatment records from 1952 to 1954 for symptoms and complaints not relevant to the current claims.  

A photocopy of the report of the August 1954 examination for service discharge reflects that the Veteran's hearing of the whispered and spoken voice was 15/15 in each ear.  No audiometric testing was conducted.  An adjunct medical history questionnaire reflects no pertinent complaints or medical history.  

A photocopy of the report of the July 1958 quadrennial examination reflects that the Veteran's hearing of the whispered voice was 15/15 in each ear.  No audiometric testing was conducted.  An adjunct medical history questionnaire reflects no pertinent complaints or medical history.  

In the Veteran's original May 2007 claim, VA Form 21-526, for VA benefits he claimed service connection for bilateral hearing loss and bilateral tinnitus which he felt were related to his inservice occupation of firing weapons with little or no hearing protection which put him at risk for hearing loss from frequent exposure to loud noises.  

In a handwritten statement, received later that month, the Veteran reported that damage was done to his hearing while on active duty because he had had to operate an M-55 machine gun unit.  He had had to sit inside a turret to fire the weapon and when firing his head was near the 50 caliber machine gun.  After firing exercises his hearing would be impaired for several days and he had had ringing in his ears.  He had not used hearing protections.  He had been advised by a hearing aid specialist to file his claim with VA.  He attached a photocopy of a picture which showed him standing next to an M-55 machine gun unit. 

In a June 2007 statement from a Hearing Instrument Specialist of the North Georgia Hearing Aid Specialist, LLC, it was reported that a May 2007 hearing test and evaluation of the Veteran had revealed that he had a moderate to moderately severe hearing loss with tinnitus.  He had been fitted with digital programmable hearing aids in June 2007.  

On official examination in July 2007 it was reported that the Veteran had been given a diagnosis of a sensorineural hearing loss.  The condition had existed for 35 years.  The condition had reportedly begun during the Veteran's training on 40 millimeter mortars, 30 caliber and 50 caliber machine guns, and an M-55 machine gun unit, and the latter had been his primary weapon.  When seated in the M-55 machine gun unit the twin barrels of that unit were about two feet from each of his ears.  The unit could fire up to 2,000 rounds per minute.  The Veteran reported that after the firing he had had tinnitus and hearing loss for a period of days.  

It was reported that the Veteran's current symptoms were constant tinnitus and an inability to hear and understand speech.  He was not receiving any treatment for the conditions.  He reported having had bilateral tinnitus for 53 years, since 1954, and that it had begun while firing weapons during combat.  He had not used hearing protection when firing weapons and had not required participation in a hearing conservation program.  After service he had worked as a serviceman for a utility company for 40 years without hearing protection and had not entered a hearing conservation program.  He had participated in hunting or recreational shooting but with hearing protection being used.  He had also used power tools but with hearing protection being used.  He had no family history of ear disease, no personal prior history of ear disease, and no history of head trauma or ear trauma.  

On the authorized audiological evaluation in July 2007, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
60
65
70
LEFT
30
45
50
50
60

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and 76 percent in the left ear.  

The diagnoses were bilateral tinnitus and bilateral sensorineural hearing loss.  The examiner stated that giving the Veteran's normal hearing at service separation, as improbable as that seemed to the examiner, presbycusis was the most likely cause of his current hearing loss.  

In an October 2007 statement the Veteran reported that his occupation during service was in a hazardous noise environment and that he had not used hearing protection.  While he had worked for a utility company for 40 years, he had typically worked in residential locations and the noise levels were very low.  He had not normally been around any loud equipment at the utility company and he did not feel that it contributed that much.  He had participated in hunting and recreational shooting with hearing protection but he did not hunt very much and rarely fired any guns.  He disagreed with the opinion of the official 2007 examiner, and pointed out that his separation examination did not show any test results, so it would be hard to say that his hearing was normal at that time.  

In an October 2007 statement from a Hearing Instrument Specialist of the North Georgia Hearing Aid Specialist, LLC, it was reported that the Veteran had related having had tinnitus since using machine guns during his military service.  He had been fitted with hearing aids in June 2007 but they were returned in July 2007.  He did not have hearing aids at the present time.  

At the May 2011 travel Board hearing the Veteran testified that his last job while in the military had been in air defense and artillery, having been assigned to artillery pieces and anti-aircraft weapons.  He had been with an M55 machine gun outfit.  Page 3 of that transcript.  This was a 50 caliber weapon.  He had also trained on the 40 millimeter (mm.) cannon.  Due to this, he had been exposed to loud noises.  Often after firing, he could hardly hear anything and they had had to give commands by hand.  Some men who had tried to use cleaning patches in their ears to lessen the noise but they had been chewed out and called sissies.  Page 4.  A lot of men had complained of ringing in their ears after firing exercises.  Pages 4 and 5.  The Veteran testified that he had not had a hearing examination at the time of his service discharge examination.  It had been found that he had a hearing problem while he was still in military service, and before he had been sent overseas.  He had developed tinnitus after weapons firing during service and it had never left him.  When he was younger, he could tolerate the ringing.  Page 5.  After military service, but while still at a young age, he had notice that he had difficulty hearing people.  This had not occurred during military service except for time immediately following firing exercises.  He now used hearing aids in both ears.  Page 6.  He had used hearing aids for the last 3 or 4 years.  He had problems understanding people speak when in a large crowd and often had problems understanding his wife.  Page 7.  

The Veteran's spouse testified that if the Veteran could not see her lips when she spoke, he often might not answer her or if he did the answer would not be the type of answer that you would expect.  The Veteran testified that he could hear a lot better if he was facing and looking at her when she spoke.  Page 8.  He testified that he had not sought any treatment during service for hearing loss or tinnitus.  Page 9.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110.  Service connection requires evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the first two elements.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999); Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

38 C.F.R. § 3.303(b) provides two alternative methods of establishing service connection: (1) chronicity and (2) continuity of symptomatology.  

Certain conditions, such as a sensorineural hearing loss, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

To establish the presence of a chronic disease during service there is required (1) a combination of manifestations sufficient to identify the disease entity, and (2) sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When a chronic disease is established during service or within a presumptive period under 38 C.F.R. § 3.307 permitting service connection, there is no requirement of postservice continuity of symptoms.  38 C.F.R. § 3.303(b).  Rather, subsequent manifestations of that chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent cause(s).  38 C.F.R. § 3.303(b).   

However, continuity of symptomatology is required only where the condition noted during service (or in a presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of postservice continuity is required.  38 C.F.R. § 3.303(b).  Continuity of symptomatology can be established if it can be demonstrated (1) that a condition was "noted" during service (however, the notation of a condition during service "need not be reflected in any written document", see Savage, 10 Vet. App. 488, 496-97 (1997); and (2) that there is evidence of postservice continuity of the same symptomatology (as to which lay testimony may be competent, see Buchanan v. Nicholson, 451 F.3d 1331, 1335-36 (Fed.Cir. 2006)); and (3) there is medical or competent lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  See 38 C.F.R. § 3.303(b).  As to the third element, competent evidence, such as a VA examination, can establish an etiological nexus.  McLendon v. Nicholson, 20 Vet. App. 79, 81-86 (2006).  

38 U.S.C.A. § 1154(a) requires due consideration be given to circumstances of a veteran's service and to all pertinent medical and lay evidence, even in cases not involving combat injury.  38 U.S.C.A. § 1154(b) provides that in combat-related claims lay or other evidence of service incurrence or aggravation is sufficient proof of a combat event but this relates to what happened during service and not the questions of either the existence of current disability or its nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death).  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Bilateral Hearing Loss

If a veteran's STRs are unavailable, VA's duties to assist, the duty to provide reasons and bases for its findings and conclusions and to consider carefully the benefit-of-the-doubt rule are heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  Where the "service medical records are missing... the Board [may not] wrongly equate the absence of medical corroboration with 'negative evidence.'  Nowhere do VA regulations provide that a veteran must establish service connection through medical records alone."  Cartwright v. Derwinski, 2 Vet. App. 24, 25-26 (1991).  However, the absence of STRs does not lower the threshold for an allowance of a claim, for example where the evidence almost but not quite reaches the positive-negative balance.  Rather, there is only a heightened duty of the Board to consider the applicability of the benefit of the doubt doctrine.  In other words, the legal standard for proving a claim is not lowered; rather, the Board's obligation to discuss and evaluate evidence is heightened.  Russo v. Brown, 9 Vet. App. 46, 51 (1996).  Also, having lost or fire-related STRs does not create an adverse presumption against VA.  Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  

Initially, the Board observes that the service personnel records suggest that the Veteran may have been exposed to loud noise in his preservice occupation at a saw mill.  However, there is no actual evidence that a hearing loss (or tinnitus) pre-existed the Veteran's military service and, so, he is presumed to have been in sound condition when he entered military service.  See generally 38 U.S.C.A. §§ 1111, 1137 and 38 C.F.R. § 3.304(b).  

The Veteran has averred that he was exposed to loud noise from weapons fire while in combat, according to the history he related at the time of the official examination in 2007.  In this regard, 38 U.S.C.A. § 1154(a) requires due consideration be given to all pertinent medical and lay evidence, even in cases not involving combat injury.  38 U.S.C.A. § 1154(b) provides that in the case of a combat veteran lay or other evidence of service incurrence or aggravation is sufficient proof of the occurrence of an event but this deals with what happened during service and not the questions of either the existence of current disability or nexus to service.  Davidson v. Shinseki, 581 F.3d 1313, 1315 (Fed.Cir. 2009) (finding that 38 U.S.C.A. § 1154(b) does not require controlling weight be given to testimony as to the cause of a combat veteran's death); see also 38 C.F.R. § 3.304(d). 

However, the Veteran was not awarded the Korean Service Medal and the service personnel records do not show that he served in Korea during the Korean Conflict.  While the service personnel records show that he participated in combat training, his does not equate to actual participation in combat for the purpose of applying the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d).  Accordingly, the Board concludes that he was not exposed to loud noise from weapons fire in combat and, so, the provisions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) are not applicable.  Nevertheless, the Board concedes that the Veteran was exposed to loud noise during his military service from the operation of automatic weapons.  However, this is not the same as being injured due to acoustic trauma and having resulting chronic disability.

That is to say, the Board declines to equate the mere presence of this Veteran near automatic large caliber weapons with injury to the ears caused by acoustic trauma.  Although the Veteran, like virtually all Army Veterans, was exposed to loud noise during military service at some point in time, in this case due to the operation of automatic large caliber weapons, this does not automatically mean there was injury caused thereby.  The Veteran and his representative have not pointed to any such statutory or regulatory presumption, and the Board is aware of none.  Thus, while not necessarily disagreeing that the Veteran was exposed to loud noise, even in the environment mentioned, the Board rejects the notion that acoustic trauma and resulting ear damage should be conceded.  

With respect to inservice acoustic trauma, as with all questions, this must be answered based on evaluation of the entire record.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases cited therein [holding that the Board has the duty to assess the credibility and weight to be given to the evidence].  In this case, the record is devoid of any objective or corroborating evidence of hazardous levels of noise in the performance of his duties during military service.

As to the Veteran's statements and testimony, the Board must assess the competency and credibility of lay statements regarding inservice or continuous postservice symptoms.  In this regard, a layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, respectively, competent medical and lay evidence.  Where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis (but see Robinette v. Brown, 8 Vet. App. 69, 77 (1995) when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute medical evidence) or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, information simply recorded by a medical examiner and unenhanced by any additional medical comment, and thus not adding any medico-evidentiary value to the lay history through medical expertise, does not constitute competent medical evidence.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first is competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  

In the first step, competency of lay evidence, it must be determined whether the disability is simple and capable of lay observation, if so, then lay evidence thereof is not a medical determination requiring medical evidence; rather, it can be established by competent lay evidence.  Jandreau, Id.; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); see 38 C.F.R. § 3.159(a)(2).  If not, then competent medical evidence is required.  If lay evidence is competent, then the second step is to assess credibility by weighing the pertinent lay evidence against the other evidence-including inservice records documenting inservice injury or disability, if any.  Robinson, Id.  The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence, but this is a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements, consistency with other statements and evidence, internal consistency, facial plausibility, bias, self-interest, the earliest time at which corroborating lay or medical evidence is first shown, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).  

The Veteran is competent to attest to his having had acoustic trauma during service as well as having had a hearing loss after service.  Moreover, the Board notes that beginning in 2007 audiometric testing of the Veteran's hearing acuity shows that he now meets the criteria for hearing loss under 38 C.F.R. § 3.385.  Thus, the credibility of his statements and testimony must be weighed.  

In substance, the 2007 official examiner opined, even after noting the history related by the Veteran of exposure to loud noise during military service, that the current bilateral hearing loss is unrelated to the Veteran's military service due to the passage of time without corroborating evidence of pathology.  In fact, the diagnosis was presbycusis.  Presbycusis is a "lessening of hearing acuteness resulting from degenerative changes in the ear that occur especially in old age [] and diabetes."  Godfrey v. Brown, 8 Vet. App. 113, 120 - 21 (1995).  

As noted above, this is only one factor, and may not be the determinative factor, in assessing credibility.  Another factor is that on official examination in 2007 the Veteran related a 35 years history of a progressive hearing loss.  This only antedates a hearing loss to the 1970s, more than a decade after his discharge from active service.  Subsequently, at the travel Board hearing he revised his history to relate that he had, in substance, continuously had a hearing loss since his inservice exposure to loud noise.  In contrast and contradictory to this hearing testimony of his history, he also testified that he had only acute episodes of hearing loss during service after inservice exposure to noise from weapons fire.  

The Veteran's wife only testified as to the current severity of his bilateral hearing loss and none of her testimony relates in any way to the etiology, causation or time of onset of his bilateral hearing loss. 

In choosing between the two histories related by the Veteran, the Board finds that the Veteran's statement of the onset of chronic bilateral hearing loss beginning in about the 1970s should be given greater probative weight than his belief of inservice acoustic trauma as the cause of his hearing loss, particularly when considered with the absence of corroborating medical or contemporaneous lay evidence of continuous symptomatology after service, as well as his postservice exposure to loud noise despite his attempts to downplay the significance of such exposure.  

As to the second and third circumstances, delineated in Jandreau, Id., when lay evidence may establish a diagnosis, the Veteran has not reported or testified that she was given a diagnosis during service of any hearing loss, or a diagnosis within one year of service discharge in 1968 of a sensorineural hearing loss (the 2nd circumstance under Jandreau).  His testimony that it had been found that he had a hearing problem during military service and before he was sent overseas is simply too vague to establish that he was given a formal diagnosis of a hearing loss during service.  Moreover, this testimony is not consistent with his testimony that he had not sought or received treatment during service for hearing loss.  In other words, if he had not been treated or evaluated during service for hearing loss, it is not conceivable that a hearing loss would have been detected.  

Also, he has not described symptoms supported by a later diagnosis of inservice incurrence of hearing loss, or manifestation of a sensorineural hearing loss within the first postservice year, by a medical professional (the 3rd circumstance under Jandreau).  As to this, the statements from a hearing aid specialist do not contain an opinion or diagnosis that the Veteran's current hearing loss is related to noise exposure during service.  The Veteran's statement in conjunction with his initial claim for service connection that the hearing aid specialist had advised him to file a claim with VA does not rise to the level of establishing that the hearing aid specialist opined or diagnosed a hearing loss related to military service, especially when, as here, no such opinion or diagnosis was reported in two separate letters from that hearing aid specialist. 

Thus, the Board concludes that the Veteran's current bilateral hearing loss is not of service origin and that a sensorineural hearing loss is not shown until a number of years after discharge from his military service in 1954.  

Tinnitus

The Veteran relies upon the same circumstances, i.e., exposure to loud noise from automatic large caliber weapons, during service that was alleged to be the cause of his claimed bilateral hearing loss, as being the cause of his tinnitus.  

The only difference between the claim for service connection for bilateral hearing loss and the claim for service connection for tinnitus is that at the time of the official 2007 examination the Veteran related having had tinnitus for 53 years, i.e., since 1954, which is the year that he was inservice but also the same year that he was discharged from military service.  

The Board finds that the Veteran's statement of the onset of chronic tinnitus in 1954 may not be given probative value in light of the absence of corroborating medical or contemporaneous lay evidence of continuous symptomatology after service, as well as his postservice exposure to loud noise, despite his attempts to downplay the significance of such exposure.  

Since, for these reasons, the preponderance of the evidence is against the claims and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for bilateral hearing loss and tinnitus is not warranted.  


ORDER

Service connection for bilateral hearing loss and for tinnitus is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


